February 28, 2014 VIA EDGAR Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Post-Effective Amendment No. 15 to Registration Statement on Form N-1A for Stone Ridge Trust (File Nos. 333-184477 and 811-22761) Ladies and Gentlemen: We hereby consent to the reference to our firm as counsel in Post-Effective Amendment No. 15 to the Registration Statement on Form N-1A of Stone Ridge Trust (File No. 333-184477) and to the incorporation by reference of our opinion dated July 12, 2013. Very truly yours, /s/K&L Gates LLP K&L Gates LLP BOS-3378398 v2
